Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


With regard to claims 1-20, the claimed invention is directed to an abstract idea without significantly more.
With regard to claims 1-7, independent claim 1 recites a system for securing transactions based on merchant trust scores, configured to: “...receive information identifying a merchant; retrieve transaction data associated with the merchant; receive...website data in response to receiving information identifying the merchant;  generate...based on the transaction data and the website data, a merchant trust score for the merchant; determine whether the merchant trust score is less than a predetermined threshold; when the merchant trust score is less than the predetermined threshold, generate or retrieve a temporary credit card number and send a first notification comprising the merchant trust score of the merchant and the temporary credit card number to the user...and when the merchant trust score is greater than or equal to the predetermined threshold, send a second notification comprising the merchant trust score to the user...”  The limitations of receiving merchant identifying information, retrieving associated transaction and website data, generating a merchant trust score based on the received data, determine whether the score is less than a threshold and generating or retrieving a temporary credit card number and sending number and notification to the user, and when the score is greater than the threshold, sending the score to the user, comprise a system for performing a method that, under broadest reasonable interpretation, pertain to a fundamental economic practice of mitigating risk, a method of organizing human activity and an abstract idea.  That is, other than reciting, “a system comprising...processors...memory...instructions...executed...to...,” “...a user device”, “...a website”, and “a machine learning model”, nothing  in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to mitigating risk.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claim falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “a system comprising...processors... memory...instructions... executed...to...,” perform the method, “...a user device”, “...a website”, and “a machine learning model”. These elements are recited at a high level of generality (i.e., as a generic computer apparatus performing generic computer system functions of receiving and retrieving data, generating a score based on received data, determining whether the score is less than a threshold and generating or retrieving  a temporary credit card number and sending number and notification to the user, and when score is greater than the threshold, sending score to the user) such that the limitations reciting functions of the computer apparatus amount to no more than implementing the exception using generic computer elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of a system comprising processors and memory comprising instructions executed to perform the method, a user device, a website, and a machine learning model, amount to no more than generic computer components to apply the abstract idea.  Generic computer components to apply an  abstract cannot provide an inventive concept.  The claim is not patent eligible.
Dependent claims 2-7 recite determine whether the website comprises contact information and...determine whether the website comprises product inventory information; and the merchant trust score is based on a presence or an absence of contact information and productive inventory information;
receiving the website data further comprises instructing an ... phone dialer to call a phone number listed in the contact information, receiving a voice response during the call, and determining whether the listed phone number is correctly associated with the merchant based on the voice response; and the merchant trust score is based on whether the listed phone number is correctly associated with the merchant such that when the phone number is correctly associated with the merchant, the merchant trust score is positively influenced and when the phone number is not correctly associated with the merchant or has no voice response, the merchant trust score is negatively influenced;
receiving the website data further comprises simulating a checkout process found on the website and determining whether the checkout process requests unnecessary personal information; when the system determines that the checkout process requests unnecessary personal information, negatively influence the merchant trust score; and when the system determines that the checkout process does not request unnecessary personal information, positively influence the merchant trust score; 
the transaction data comprises merchant breach history, merchant rate of return, merchant volume, merchant card-not-present (CNP) versus card present (CP) ratio, or some combination thereof;
generating the merchant trust score further comprises receiving, from the merchant, merchant data comprising volume spend data, transaction data, or some combination thereof, and the merchant trust score is based on the merchant data; 
the information identifying the merchant comprises a merchant name, a store number, a merchant category code, an address, a website, GPS coordinates, video, one or more images, a website uniform resource locator (URL), or some combination thereof.  
These limitations serve only to further describe the implemented abstract idea. Furthermore, the recitation of the apparatus amounts to no more generic components to apply the abstract idea, and does not integrate the abstract idea into a practical application.  The additional elements of instructing a web crawler to determine website information, Instructing an automated phone dialer to call a phone, are recited at a high level of generality and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving a fundamental practice of risk mitigation; specifically, receiving merchant identifying information, retrieving associated transaction and website data, generating a merchant trust score based on the received data, determining whether the score is less than a threshold and generating or retrieving a temporary credit card number and sending number and notification to the user, and when the score is greater than the threshold, sending the score to the user.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 1-7 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  



With regard to claims 8-17, independent claim 8 recites a system for securing transactions based on merchant trust scores, configured to: “...receive information identifying a merchant from a user; generate a merchant trust score for the merchant identified by the user; determine whether the merchant trust score is less than a predetermined threshold; when the merchant trust score is less than the predetermined threshold, generate or retrieve a temporary credit card number and send a first notification to the user, the first notification comprising the merchant trust score of the merchant and the temporary credit card number; and when the merchant trust score is greater than or equal to the predetermined threshold, send a second notification to the user, the second notification comprising the merchant trust score.  The limitations of receiving merchant identifying information, generating a merchant trust score, determine whether the score is less than a threshold and generating or retrieving a temporary credit card number and sending number and notification to the user, and when the score is greater than or equal to the threshold, sending the score to the user, comprise a system for performing a method that, under broadest reasonable interpretation, pertain to a fundamental economic practice of mitigating risk, a method of organizing human activity and an abstract idea.  That is, other than reciting, “a system comprising...processors...memory...instructions... executed...to...,” and “...a user device”, nothing  in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to mitigating risk.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claim falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “a system comprising...processors... memory...instructions... executed...to...,” perform the method, and “...a user device”. These elements are recited at a high level of generality (i.e., as a generic computer apparatus performing generic computer system functions of receiving data, generating a score, determining whether the score is less than a threshold and generating or retrieving  a temporary credit card number and sending number and notification to the user, and when score is greater than the threshold, sending score to the user) such that the limitations reciting functions of the computer apparatus amount to no more than implementing the exception using generic computer elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of a system comprising processors and memory comprising instructions executed to perform the method, and a user device, amount to no more than generic computer components to apply the method.  Generic computer components to apply an abstract idea cannot provide an inventive concept.  The claim is not patent eligible.
Dependent claims 9-17 recite retrieving.. transaction data corresponding to the merchant; and receiving...website data; the merchant trust score is generated based on the transaction data and the website data; the information identifying the merchant comprises a merchant name, a store number, a merchant category code, an address, a website, GPS coordinates, video, one or more images, a website uniform resource locator (URL), or some combination thereof; the transaction data comprises merchant breach history, merchant rate of return, merchant volume, merchant card-not-present (CNP) versus card present (CP) ratio, or some combination thereof; transmit a request for merchant data from the merchant; generating the merchant trust score further comprises receiving, from the merchant, the merchant data comprising volume spend data, transaction data, or some combination thereof, and the merchant trust score is based on the merchant data; receiving the website data comprises... determine whether the website comprises contact information and ...determine whether the website comprises product inventory information, wherein the merchant trust score is based on a presence or an absence of contact information and product inventory information;
receiving the website data further comprises instructing an ... phone dialer to call a phone number listed in the contact information, receiving a voice response during the call, and determining whether the listed phone number is correctly associated with the merchant based on the voice response; and the merchant trust score is based on whether the listed phone number is correctly associated with the merchant such that when the phone number is correctly associated with the merchant, the merchant trust score is positively influenced and when the phone number is not correctly associated with the merchant or has no voice response, the merchant trust score is negatively influenced;
receiving the website data further comprises simulating a checkout process ...and determining whether the checkout process requests unnecessary personal information; when the system determines that the checkout process requests unnecessary personal information, negatively influence the merchant trust score; and when the system determines that the checkout process does not request unnecessary personal information, positively influence the merchant trust score.  
These limitations serve only to further describe the implemented abstract idea. Furthermore, the recitation of the apparatus amounts to no more generic components to apply the abstract idea, and does not integrate the abstract idea into a practical application.  The additional elements of instructing a web crawler to determine website information, instructing an automated phone dialer to call a phone, and a checkout process found on the website are recited at a high level of generality and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving a fundamental practice of risk mitigation; specifically, receiving merchant identifying information, generating a merchant trust score, determine whether the score is less than a threshold and generating or retrieving a temporary credit card number and sending number and notification to the user, and when the score is greater than or equal to the threshold, sending the score to the user.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 8-17 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  


With regard to claims 18-20, independent claim 18 recites a system for securing transactions based on merchant trust scores, configured to: “...generate a merchant trust score for a merchant; determine whether the merchant trust score is less than a predetermined threshold; generate a recommended payment method based on the determination; and send, to a ... potential customer of the merchant, a notification comprising the merchant trust score of the merchant and the recommended payment method.”  The limitations of generating a trust score for a merchant, determining whether score is less than a threshold, generating a recommended payment based on the determination, and sending a potential customer a notification comprising the merchant trust score and recommended payment method, comprise a system for performing a method that, under broadest reasonable interpretation, pertain to a fundamental economic practice of mitigating risk, a method of organizing human activity and an abstract idea.  Additionally, the limitations reciting generating a score, determining whether a score is less than a threshold, and generating a recommended payment method based on the determination, comprise a mental process and abstract idea.  That is, other than reciting, “a system comprising...processors...memory...instructions... executed...to...,” “...a user device”, nothing  in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to mitigating risk.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claim falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “a system comprising...processors... memory...instructions... executed...to...,” perform the method, “...a user device.”  These elements are recited at a high level of generality (i.e., as a generic computer apparatus performing generic computer system functions of generating a score, determining whether the score is less than a threshold and generating a recommended payment method based on the determination, and sending to a potential user the score and recommended payment method) such that the limitations reciting functions of the computer apparatus amount to no more than implementing the exception using generic computer elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of a system comprising processors and memory comprising instructions executed to perform the method and a user device amount to no more than generic computer components to apply the abstract idea.  Generic computer components to apply an  abstract cannot provide an inventive concept.  The claim is not patent eligible.
Dependent claims 19-20 recite the recommended payment method involves using a temporary credit card number; the merchant trust score is based on transaction data retrieved... and is generated.
These limitations serve only to further describe the implemented abstract idea. Furthermore, the recitation of the apparatus amounts to no more generic components to apply the abstract idea, and does not integrate the abstract idea into a practical application.  The additional elements of from a database, by a machine learning model are recited at a high level of generality and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving a fundamental practice of risk mitigation; specifically, generating a trust score for a merchant, determining whether score is less than a threshold, generating a recommended payment based on the determination, and sending a potential customer a notification comprising the merchant trust score and recommended payment method.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 18-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bodo (US Publication 2016/0267406),  in view of Hartard (US Publication 2020/0327548), in further view of Kohli (US Publication 2020/0234268).  
With regard to claim 18, Bodo discloses A system for securing transactions based on merchant trust scores ([15], Figure a 1, 2), comprising: one or more processors ([16]); and 
memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors ([16]), are configured to cause the system to: 
generate a merchant trust score for a merchant ([31], “...Once the requests are received, the rating engine 120 categorizes each of the merchants 102, 104, and 106 by their industry... merchants may be categorized based on other data, for example, standard industrial classifications (SICs) of the merchants, regions of organization of the merchants, business tenure, data usage compliant metrics about transaction behavior...”; [32], “...The rating engine 120 also accesses transaction data for each of the merchants 102, 104, and 106 from the requests.”; [33], “...the rating engine 120 generates a score for each of the merchants 102, 104, and 106 using the accessed transaction data, and associates the score to a rating (and assigns the ratings to appropriate merchants 102, 104, and 106)...”); 
determine ...a predetermined threshold ([59], “...through the resulting algorithm (that includes the various coefficients), a relative comparison of each of the merchants 102 and 104 to other merchants in the same industries can be made. In addition, different thresholds may therefore also be set for different industries.  And, the merchant 102 and/or customer 118 can then use the rating as desired...”);  
send, to a user device associated with a potential customer of the merchant, a notification comprising the merchant trust score of the merchant ([65], “...the rating engine 120 stores the rating in the memory 204 of the rating engine 120 computing device 200, and then publishes the rating at 316 as desired. For example, in connection with publishing the rating, the rating engine 120 may communicate, via the network 114, the rating back to the merchant 102 and/or customer 118, from where the request originated...”)
Bodo discloses generating a merchant score and determining a threshold, as noted above, but does not specifically disclose determine whether the merchant trust score is less than a predetermined threshold.  However, Hartard discloses determine whether the merchant trust score is less than a predetermined threshold ([14], “...Techniques described herein are directed to identifying fraudulent merchants...”; [17], “...Techniques described herein may determine a score indicative of the complexity of the website (i.e., a complexity score) based on the aforementioned website content. For instance, techniques described herein may determine that a website that includes a payment processing application, a food ordering application, and a reservation application is a high-level (i.e., sophisticated) website and accordingly, may assign a complexity score above a threshold complexity score, or within a particular range of complexity scores, to the website. Or, techniques described herein may determine that a website that includes a payment processing application, and only a payment processing application, is a low-level (i.e., unsophisticated) website and accordingly, may assign a complexity score below a threshold complexity score, or outside of a particular range of complexity scores, to the website...”, where the complexity score is interpreted as a trust score and the website score is interpreted as a ‘merchant’ score, since the website is associated with the merchant; [31], [57], [97], “...Based at least in part on determining that the complexity score is less than the threshold complexity score, or within the particular range of complexity scores, the classification module 242 may determine that the merchant is a fraudulent merchant, as illustrated in block 606...”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the merchant trust score method and system of Bodo with the modification of employing a predetermined threshold for use in merchant evaluation, as disclosed by Hartard, because such a modification would reduce fraud and improve customer security (see Hartard, [14]).
 Bodo discloses generating a merchant score and determining a threshold, as noted above, but does not specifically disclose determine whether the merchant trust score is less than a predetermined threshold; generate a recommended payment method based on the determination; and send...the recommended payment method.  
Hartard discloses determine whether the merchant trust score is less than a predetermined threshold, as noted above, and further discloses generating a recommendation for further review based on the determination ([97], “Based at least in part on determining that the complexity score is less than the threshold complexity score, or within the particular range of complexity scores, the classification module 242 may determine that the merchant is a fraudulent merchant, as illustrated in block 606. As described above, based at least in part on determining that a merchant is a fraudulent merchant, the communication module 244 may send a communication ...the classification module 242 may flag the merchant for further review.”)  However, Hartard does not specifically disclose a recommendation to improve security/reduce fraud comprises a recommended payment method.  
However, Kohli discloses generate a recommended payment method based on the determination ([24], “...The purchase recommender computing device may determine the recommended financial instrument based on at least one of: a net present value, user preferences associated with the user profile, a calculated fraud score, rewards points, an interest rate, a discount, and a machine learning algorithm...”; where the “calculated fraud score” is interpreted as a determination of a trust score, and the subsequent recommended payment method is interpreted as being based on the determination; [105], [109], “...A calculated fraud score may be calculated by a fraud detection system, the calculated fraud score representing the likelihood of theft of information regarding a financial instrument if that financial instrument is used to complete the payment transaction. Calculated fraud scores may be based on historical transaction data, such as fraudulent transactions or suspected fraudulent transactions at a merchant 124, at merchants of a similar category, through a merchant bank 126, through a payment card interchange network 128, through a particular issuer 130, with a particular type of financial instrument, etc....” ); and 
send, to a user device ... the recommended payment method ([128], “...In step 808, wallet system 216 receives, from purchase recommender server system 202, the recommended financial instrument. In step 810, wallet system 216 instructs a user computer device to display the received recommended financial instrument.”; Figure 8).  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the merchant trust score method and system of Bodo, as modified to employ a predetermined threshold for use in merchant evaluation, as disclosed by Hartard, with the further modification of recommending a payment method, as disclosed by Kohli, because such a modification could enhance security (see Kohli, [110], “Prioritizing or weighting financial instruments based on calculated fraud scores may help prevent fraud by avoiding use of a financial instrument in situations where the risk of theft of information regarding the financial instrument is high.”).


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodo (US Publication 2016/0267406),  in view of Hartard (US Publication 2020/0327548), in further view of Kohli (US Publication 2020/0234268), in further view of Badenhorst (WO 2015/011655).
With regard to claim 19, Bodo, in view of Hartard, in further view of Kohli, disclose the limitations of claim 18 as discussed above, but do not specifically disclose a ‘temporary’ credit card number.   It is further noted that Applicant’s specification discloses (PGPub [5], “...temporary credit card number (e.g., a credit card number that expires after an expiration period, a credit card number that expires after a limited number of uses such as a one-time-use credit card number, or both)...”), and under broadest reasonable interpretation, any credit card comprising an ‘expiration date’ can be interpreted as reading on the claim.  However, it is further noted that Badenhorst discloses recommended payment method involves using a temporary credit card number ([59], [60], “...For a transaction of type "C", the payment credential format associated with the transaction may be a pseudo PAN. Consumers may thus receive different payment credentials based on the transaction type of the proposed transaction...”;  [61], “...In the embodiment illustrated in FIG. 2, if the transaction type is an e- commerce transaction, the remotely accessible server (1 10), at a next stage (210), requests the issuer (130) to generate a PAN, a card expiry date, and a CVV as payment credentials for a single use...”).  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the merchant trust score method and system of Bodo, as modified to employ a predetermined threshold for use in merchant evaluation, as disclosed by Hartard, as modified to recommend a payment method, as disclosed by Kohli, with the further modification of a temporary or single-use card as disclosed by Badenhorst, because such a modification would enhance security and reduce fraud (see Badenhorst, [96]-[97]).
With regard to claim 20, Bodo, in view of Hartard, in further view of Kohli and Badenhorst, disclose the limitations of claim 19 as discussed above. Hartard further discloses the merchant trust score is based on transaction data retrieved from a database and is generated by a machine learning model ([29], [32], [44], merchant profile comprising transaction information,  [47]-[49], Figures 2, 4; note data store 212).


Notes Regarding Prior Art
With regard to independent claim 1, Bodo (US Publication 2016/0267406),  discloses A system for securing transactions based on merchant trust scores ([15], Figure a 1, 2), comprising: one or more processors ([16]); and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors ([16]), are configured to cause the system to: 
receive information identifying a merchant from a user device ([30], “...In the system 100, the rating engine 120 receives one or more requests, via the network 114 or otherwise, to rate the merchants 102, 104, and 106 (also referred to as target merchants). Each of the requests may identify one of the merchants 102, 104, and 106 to rate, or a single one of the requests may identify all of the merchants 102, 104, and 106. In addition, the requests may originate directly from the merchants 102, 104, and 106 to be rated, or they may originate from customers (e.g., the customer 118, etc.) that are currently associated with the merchants 102, 104, and 106 or that are investigating whether or not to become associated with the merchants 102, 104, and 106, or that are desirous to compare the merchants 102, 104, and 106 to each other or to other merchants in similar industries.”);
generate...a merchant trust score for the merchant ([31]-[33], “...the rating engine 120 generates a score for each of the merchants 102, 104, and 106 using the accessed transaction data, and associates the score to a rating (and assigns the ratings to appropriate merchants 102, 104, and 106)...”; [30]); 
determine ...a predetermined threshold ([59], “...through the resulting algorithm (that includes the various coefficients), a relative comparison of each of the merchants 102 and 104 to other merchants in the same industries can be made. In addition, different thresholds may therefore also be set for different industries.  And, the merchant 102 and/or customer 118 can then use the rating as desired...”);  
send a second notification to the user device, the second notification comprising the merchant trust score ([65], “...the rating engine 120 stores the rating in the memory 204 of the rating engine 120 computing device 200, and then publishes the rating at 316 as desired. For example, in connection with publishing the rating, the rating engine 120 may communicate, via the network 114, the rating back to the merchant 102 and/or customer 118, from where the request originated...”). 
Bodo discloses generating a merchant score and determining a threshold, as noted above, but does not specifically disclose determine whether the merchant trust score is less than a predetermined threshold.  However, Hartard (US Publication 2020/0327548) discloses determine whether the merchant trust score is less than a predetermined threshold ([14], “...Techniques described herein are directed to identifying fraudulent merchants...”; [17], “...Techniques described herein may determine a score indicative of the complexity of the website (i.e., a complexity score) based on the aforementioned website content. For instance, techniques described herein may determine that a website that includes a payment processing application, a food ordering application, and a reservation application is a high-level (i.e., sophisticated) website and accordingly, may assign a complexity score above a threshold complexity score, or within a particular range of complexity scores, to the website. Or, techniques described herein may determine that a website that includes a payment processing application, and only a payment processing application, is a low-level (i.e., unsophisticated) website and accordingly, may assign a complexity score below a threshold complexity score, or outside of a particular range of complexity scores, to the website...”, where the complexity score is interpreted as a trust score and the website score is interpreted as a ‘merchant’ score, since the website is associated with the merchant; [31], [57], [97], “...Based at least in part on determining that the complexity score is less than the threshold complexity score, or within the particular range of complexity scores, the classification module 242 may determine that the merchant is a fraudulent merchant, as illustrated in block 606...”).
Hartard further discloses retrieve transaction data associated with the merchant ([29], [32], [44], merchant profile comprising transaction information; [47]); receive, from a website associated with the merchant, website data in response to receiving information identifying the merchant ([46], [48).
Bodo discloses generate a merchant trust score for the merchant as noted above, but does not specifically disclose machine learning.  However, Hartard discloses generate, using a machine learning model and based on the transaction data and the website data, a merchant trust score for the merchant ([32], “...techniques described herein may leverage a data model to classify a merchant based at least in part on the complexity score. That is, the complexity score may be an input to the data model. The data model may be trained using a machine learning mechanism, which is described below with reference to FIGS. 2 and 4...”; [47], “...the training module 236 may train a data model for classifying a merchant. In at least one example, the training module 236 may utilize a machine learning mechanism to build, modify, or otherwise utilize a data model that is created from example inputs and makes predictions or decisions.”.
Kohli (US Publication 2020/0234268) discloses generate a recommended payment method based on the determination ([24], “...The purchase recommender computing device may determine the recommended financial instrument based on at least one of: a net present value, user preferences associated with the user profile, a calculated fraud score, rewards points, an interest rate, a discount, and a machine learning algorithm...”; where the “calculated fraud score” is interpreted as a determination of a trust score, and the subsequent recommended payment method is interpreted as being based on the determination; [105], [109], “...A calculated fraud score may be calculated by a fraud detection system, the calculated fraud score representing the likelihood of theft of information regarding a financial instrument if that financial instrument is used to complete the payment transaction. Calculated fraud scores may be based on historical transaction data, such as fraudulent transactions or suspected fraudulent transactions at a merchant 124, at merchants of a similar category, through a merchant bank 126, through a payment card interchange network 128, through a particular issuer 130, with a particular type of financial instrument, etc....” ); and send, to a user device ... the recommended payment method ([128], “...In step 808, wallet system 216 receives, from purchase recommender server system 202, the recommended financial instrument. In step 810, wallet system 216 instructs a user computer device to display the received recommended financial instrument.”; Figure 8).  
However, Kohli does not specifically disclose when the merchant trust score is less than the predetermined threshold, generate or retrieve a temporary credit card number and send a first notification to the user device, the first notification comprising the merchant trust score of the merchant and the temporary credit card number; and when the merchant trust score is greater than or equal to the predetermined threshold, send a second notification to the user device, the second notification comprising the merchant trust score.  
Badenhorst  (WO 2015/011655), discloses recommended payment method involves using a temporary credit card number ([59], [60], “...For a transaction of type "C", the payment credential format associated with the transaction may be a pseudo PAN. Consumers may thus receive different payment credentials based on the transaction type of the proposed transaction...”;  [61], “...In the embodiment illustrated in FIG. 2, if the transaction type is an e- commerce transaction, the remotely accessible server (1 10), at a next stage (210), requests the issuer (130) to generate a PAN, a card expiry date, and a CVV as payment credentials for a single use...”).  
However, Badenhorst does not specifically disclose when the merchant trust score is less than the predetermined threshold, generate or retrieve a temporary credit card number and send a first notification to the user device, the first notification comprising the merchant trust score of the merchant and the temporary credit card number; and when the merchant trust score is greater than or equal to the predetermined threshold, send a second notification to the user device, the second notification comprising the merchant trust score.  
No other prior art was found to cure the deficiencies.




With regard to independent claim 8, Bodo (US Publication 2016/0267406), discloses A system for securing transactions based on merchant trust scores ([15], Figure a 1, 2), comprising: one or more processors ([16]); and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors ([16]), are configured to cause the system to: 
receive information identifying a merchant from a user device ([30], “...In the system 100, the rating engine 120 receives one or more requests, via the network 114 or otherwise, to rate the merchants 102, 104, and 106 (also referred to as target merchants). Each of the requests may identify one of the merchants 102, 104, and 106 to rate, or a single one of the requests may identify all of the merchants 102, 104, and 106. In addition, the requests may originate directly from the merchants 102, 104, and 106 to be rated, or they may originate from customers (e.g., the customer 118, etc.) that are currently associated with the merchants 102, 104, and 106 or that are investigating whether or not to become associated with the merchants 102, 104, and 106, or that are desirous to compare the merchants 102, 104, and 106 to each other or to other merchants in similar industries.”) 
generate a merchant trust score for the merchant identified by the user device ([31]-[33], “...the rating engine 120 generates a score for each of the merchants 102, 104, and 106 using the accessed transaction data, and associates the score to a rating (and assigns the ratings to appropriate merchants 102, 104, and 106)...”; [30]); 
determine ...a predetermined threshold ([59], “...through the resulting algorithm (that includes the various coefficients), a relative comparison of each of the merchants 102 and 104 to other merchants in the same industries can be made. In addition, different thresholds may therefore also be set for different industries.  And, the merchant 102 and/or customer 118 can then use the rating as desired...”);  
send a second notification to the user device, the second notification comprising the merchant trust score ([65], “...the rating engine 120 stores the rating in the memory 204 of the rating engine 120 computing device 200, and then publishes the rating at 316 as desired. For example, in connection with publishing the rating, the rating engine 120 may communicate, via the network 114, the rating back to the merchant 102 and/or customer 118, from where the request originated...”). 
Bodo discloses generating a merchant score and determining a threshold, as noted above, but does not specifically disclose determine whether the merchant trust score is less than a predetermined threshold.  However, Hartard (US Publication 2020/0327548) discloses determine whether the merchant trust score is less than a predetermined threshold ([14], “...Techniques described herein are directed to identifying fraudulent merchants...”; [17], “...Techniques described herein may determine a score indicative of the complexity of the website (i.e., a complexity score) based on the aforementioned website content. For instance, techniques described herein may determine that a website that includes a payment processing application, a food ordering application, and a reservation application is a high-level (i.e., sophisticated) website and accordingly, may assign a complexity score above a threshold complexity score, or within a particular range of complexity scores, to the website. Or, techniques described herein may determine that a website that includes a payment processing application, and only a payment processing application, is a low-level (i.e., unsophisticated) website and accordingly, may assign a complexity score below a threshold complexity score, or outside of a particular range of complexity scores, to the website...”, where the complexity score is interpreted as a trust score and the website score is interpreted as a ‘merchant’ score, since the website is associated with the merchant; [31], [57], [97], “...Based at least in part on determining that the complexity score is less than the threshold complexity score, or within the particular range of complexity scores, the classification module 242 may determine that the merchant is a fraudulent merchant, as illustrated in block 606...”).
Hartard discloses determine whether the merchant trust score is less than a predetermined threshold, as noted above, and further discloses generating a recommendation for further review based on the determination ([97], “Based at least in part on determining that the complexity score is less than the threshold complexity score, or within the particular range of complexity scores, the classification module 242 may determine that the merchant is a fraudulent merchant, as illustrated in block 606. As described above, based at least in part on determining that a merchant is a fraudulent merchant, the communication module 244 may send a communication ...the classification module 242 may flag the merchant for further review.”)  However, Hartard does not specifically disclose a recommendation to improve security/reduce fraud comprises a recommended payment method.  
Kohli (US Publication 2020/0234268) discloses generate a recommended payment method based on the determination ([24], “...The purchase recommender computing device may determine the recommended financial instrument based on at least one of: a net present value, user preferences associated with the user profile, a calculated fraud score, rewards points, an interest rate, a discount, and a machine learning algorithm...”; where the “calculated fraud score” is interpreted as a determination of a trust score, and the subsequent recommended payment method is interpreted as being based on the determination; [105], [109], “...A calculated fraud score may be calculated by a fraud detection system, the calculated fraud score representing the likelihood of theft of information regarding a financial instrument if that financial instrument is used to complete the payment transaction. Calculated fraud scores may be based on historical transaction data, such as fraudulent transactions or suspected fraudulent transactions at a merchant 124, at merchants of a similar category, through a merchant bank 126, through a payment card interchange network 128, through a particular issuer 130, with a particular type of financial instrument, etc....” ); and send, to a user device ... the recommended payment method ([128], “...In step 808, wallet system 216 receives, from purchase recommender server system 202, the recommended financial instrument. In step 810, wallet system 216 instructs a user computer device to display the received recommended financial instrument.”; Figure 8).  
However, Kohli does not specifically disclose when the merchant trust score is less than the predetermined threshold, generate or retrieve a temporary credit card number and send a first notification to the user device, the first notification comprising the merchant trust score of the merchant and the temporary credit card number; and when the merchant trust score is greater than or equal to the predetermined threshold, send a second notification to the user device, the second notification comprising the merchant trust score.  
Badenhorst  (WO 2015/011655) discloses recommended payment method involves using a temporary credit card number ([59], [60], “...For a transaction of type "C", the payment credential format associated with the transaction may be a pseudo PAN. Consumers may thus receive different payment credentials based on the transaction type of the proposed transaction...”;  [61], “...In the embodiment illustrated in FIG. 2, if the transaction type is an e- commerce transaction, the remotely accessible server (1 10), at a next stage (210), requests the issuer (130) to generate a PAN, a card expiry date, and a CVV as payment credentials for a single use...”).  
However, Badenhorst does not specifically disclose the two-conditional limitations, when the merchant trust score is less than the predetermined threshold, generate or retrieve a temporary credit card number and send a first notification to the user device, the first notification comprising the merchant trust score of the merchant and the temporary credit card number; and when the merchant trust score is greater than or equal to the predetermined threshold, send a second notification to the user device, the second notification comprising the merchant trust score.  
No other prior art was found to cure the deficiencies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang WO 2011/112418 (also AU 2011/224687) merchant score- 31-33; threshold 59; send notification [65]
Varadarajan (US Pub 2014/0040147) - user enters different key or key/PIN for different merchant trust levels
Wiczkowski (US Pub 2003/0163413) [57] secure engine issues secure CC# which is temporary and/or limited use- but uses for all purchases made through the secure processing – and vendors must be approved/validated/accepted into program
Vargas (US Pub 2015/0294339) [14] user uses temp card for certain risk category transactions; [46] user selects to use temporary CC for online purchase; [69] the originating party can be a merchant
NPL “Quick Reference Booklet-MCC codes”, https://www.mastercard.us/content/dam/mccom/en-us/documents/rules/quick-reference-booklet-merchant-edition.pdf discloses high risk MCC (merchant category code)  
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685